                         UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

 UNITED STATES OF AMERICA                       )      DOCKET NO. 5:20CR88-KDB
                                               )
                         v.                     )
                                                )
 MICHAEL SCOTT HOOVER                           )
                                                )

                 GOVERNMENT’S PROPOSED VOIR DIRE QUESTIONS
        Pursuant to the Federal Rules of Criminal Procedure, the United States of America, by and
through William T. Stetzer, Acting United States Attorney for the Western District of North
Carolina, hereby submits to the Court for its consideration the following questions for the voir dire
of the prospective jurors:

 I.       PARTIES AND WITNESSES

                    1.        [Court will at this time introduce the defendant, counsel, and

 case agent; or direct respective counsel to do so.]

                    2.        Do any of you know the defendant?

                    3.        Do any of you know the attorney for the defendant? Has he or one

of his firm associates acted as an attorney for you, a member of your family, or close friend?

                    4.        Do any of you know the attorney for the United States of

 America or anyone in the U.S. Attorney’s Office?

                    5.        I will read [or have the attorney read] the names of person

 who may appear as witnesses. Please advise me, after their names have been read, whether

 you know them or have any acquaintance with them. [Counsel or Court read witness lists.]

 II.       PUBLICITY

          A.        Introductory Remarks to Request Judge to Make

 This case may have been the subject of stories and coverage in newspapers, on television


                                     1
       Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 1 of 9
or on the radio. Some of you may have read or heard about this case or about the defendant.

I am going to question you individually out of the presence of other prospective jurors about

what, if anything, you have read or heard about this case, and I will then question each of

you further in order to decide if you can be qualified to serve on this jury despite what you

have heard or read. But first I will make some comments so you can understand that simply

because you may have read or heard about this case does not mean that you cannot serve

on this jury.

      Neither I nor the United States nor the defendant is entitled to a jury composed of 12

citizens who have never heard of anything connected with this case. Instead, we want a jury

where each juror is able to put aside anything he or she may have read or heard and any

opinion he or she may have formed based thereon, and decide this defendant’s guilt or

innocence based solely on the evidence you hear in court, and in accordance with the

instructions that I give you. I want to be sure that you can decide this case based solely on

what you hear in this courtroom.

      I will ask a general question, which may be followed by individual questions, to

determine which of you can put aside any impression or opinion you may have formed from

what you may have heard or read, in the event you have heard or read anything about this

case, and can listen to the evidence with an open mind, in order to insure that we select an

impartial jury. I, therefore, ask you to consider very carefully and seriously the questions I

will ask each of you individually, in the event I need to do so, in order that we can select a

jury without any bias to the United States or the defendant.

      Without commenting, and by just raising your hand, have any of you learned

anything, either recently or in the past, about this case from the news media?




                                    2
      Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 2 of 9
          B.        Questions to Each Prospective Juror in Private

                    (For those who raised their hands)

                    1.          Have you seen or heard anything about this case or the

 defendant on television? (Specify if yes.)

                    2.          Have you heard anything about this case or the defendant over

 the radio? (Specify if yes.)

                    3.          Have you read anything about this case or the defendant in

 newspapers, books, or magazines? (Specify if yes.)

                    4.          Have you discussed this case or the defendant with anyone or

 has anyone discussed the case or the defendant in your presence? (Specify if yes.)

                    5.          When is the last time that you heard or read anything
about this case?

                    6.          Do you have any personal knowledge of the facts of this case

 separate from any information you may have heard or read from television, radio,

 newspapers, books, and magazines?

                    7.          From what you have read or heard about this case from any

 source, have you formed or expressed any opinion as to the guilt or innocence of the

 defendant?

                    8.          Do you believe that you can put aside this opinion and decide

 the case based on the evidence you hear in court, and in accordance with my instructions?

 III.     GENERAL QUESTIONS TO PANEL

                    1.          Have any of you ever served on a jury before?

                                (a)   Federal Court:
                                      (1) Civil



                                      3
        Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 3 of 9
                                    (2) Criminal

                              (b)   State Court:
                                    (1) Civil
                                    (2) Criminal

                    2.        Without stating the result, were you able to reach a verdict

 in the case?

                    3.        Has anything ever happened to you while serving as a juror

 prior to this case that would make it difficult for you now to serve as a fair and impartial

 juror?

                    4.        Have any of you ever appeared before a Grand Jury yourself

 personally as a witness and given testimony? Have any of you ever served as a member of

 a Grand Jury? If so, how many times?

                    5.        Have any of you ever appeared in Court yourself personally

 either as a witness in a case or as a party?

                    6.        Have any of you ever had any claim or lawsuit or any other type of

litigation against or with the United States or one of its agencies? I am speaking now of a lawsuit

or some type of administrative proceeding. The agency could be the Internal Revenue Service, the

Civil Service Commission, the Federal Housing Administration, the Social Security

Administration, and so forth. If so, please explain.


                    7.        Have you, your family members, or close friends had any experience

with a government agency that would cause you to be biased for or against the government? In

particular, this case was investigated, in part, by the Wilkes County Sheriff’s Office, the North

Carolina State Bureau of Investigation, and Homeland Security Investigations, and you may hear



                                     4
       Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 4 of 9
testimony from members of those agencies. Have you had any contact with or formed any opinions

about these law enforcement agencies which would affect your ability to be an impartial juror in

this case?


                    8.       Have any of you, your relatives or a close friend ever been the victim

of a crime? How long ago? What was the nature of the offense? Who investigated it? Were

you/they treated fairly?


                    9.       Do you have any negative feelings towards law enforcement or the

United States government?


                    10.      Have any of you, a family member, or close friend ever been

 accused, arrested, or charged with a criminal offense? If so, do you feel you/the person were

 treated fairly? What is the relationship of that person to you? How long ago? What was the

 charge? Who investigated it?

                    11.      Have any of you ever been questioned by a Federal or State law

 enforcement officer? If so, please explain. Do you feel you were treated fairly? If you have

 had any negative experience with a law enforcement officer, would that experience prevent

 you from deciding this case based on the evidence presented?

                    12.      This is, of course, a criminal case wherein the law sets forth

 certain punishments to be applied in the sole discretion of the Judge, within bounds as set

 forth by Congress. Are there any of you who, for religious, moral, ethical, or philosophical

 reasons, would simply rather not be called upon to decide the guilt or innocence of the

 accused?

                    13.      The Court will give you instructions on the law at the



                                     5
       Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 5 of 9
conclusion of all the evidence and the arguments of counsel as the law applies to the facts

of this case. Will you abide by these instructions on the law and apply the law to the facts?

                   14.      If one or more of the instructions on the law given to you by

the Court are in conflict with your own personal beliefs, or if you disagree with any one of

the Judge's instructions, will you still abide by the Court's instructions on the law and put

your own personal beliefs aside?

                   15.      If the United States proves the defendant guilty beyond a

reasonable doubt, would any of you hesitate to return a verdict of guilty as charged? On the

other hand, should the United States fail to prove the defendant guilty beyond a reasonable

doubt, would any of you hesitate to return a verdict of not guilty?

                   16.      Do you believe you can render a fair and impartial verdict free

from any prejudice or bias for or against the United States or the defendant?

IV.      ADDITIONAL QUESTIONS TO PANEL

                   1.       Have you or any of your relatives or close friends ever had any

experience with a person who has engaged in criminal sexual activity with or involving a

child which might in any way affect your judgment in this case?

                   2.       Do any of you belong to any group which encourages,

advocates, or condones sexual relations between adults and children who are less than 18

years of age?

                   3.       Do any of you subscribe to any publication that encourages,

endorses, or recommends sexual relations between adults and children who are less than 18

years of age?

                   4.       There are laws that make it a crime in the United States to use



                                    6
      Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 6 of 9
a minor to produce child pornography. A minor, for these purposes, is defined as anyone

under the age of 18. Is there anything about that law or definition that you find offensive or

troubling in any way?

                   5.        Do any of you object to the fact that the production or

possession of child pornography (depicting children less than 18 years of age) is a crime?

Does anyone think it should be protected by the First Amendment of the United States

Constitution?

                   6.        The following question I am going to ask you will require a yes

or no answer. If there is a yes answer, I will note that and will, if you wish, question you

individually, outside the presence of the other jurors. Have you, a member of your family

or a close friend, been a victim of any form of sexual abuse, sexual contact, sexual assault,

or sexual exploitation, whether as a child or an adult?

                   7.        It is anticipated that the evidence in this case may consist of

graphic descriptions of and discussions about sexually explicit conduct involving minor

children, including images and videos depicting such conduct. Understanding that there is

a difference between feeling unpleasant and uncomfortable and feeling so overwhelmed that

you cannot be fair and impartial, would being exposed to such material affect your ability

to follow the Court’s instructions and render a fair and impartial verdict?

                   8.        How many of the jury panel members do NOT have a computer

that you use regularly at home or work?

                   9.        Of those of you that use a computer at home or work, how

many of you do NOT have access to the internet?

                   10.       How many of you have NOT conducted a search for




                                   7
     Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 7 of 9
 information or a product on the internet?

                   11.       How many of you do NOT have a cellular telephone? For those that

have a cellular telephone, how many of you do NOT have a smart phone?


                   12.       How many of you have NOT taken pictures or videos with a

 smart phone?

                   13.       Do any of you consider yourselves to be computer experts?

                   —         (For those persons answering “yes”) In what ways do you
                             consider yourself an expert?

                   —         Do you write or have you written code for computers, engage
                             in computer programming, or built or repaired any type of
                             computer hardware?

                   14.       Do any of you have a background in computer programming,

 computer science, systems administration, or forensic computer examination?

                   15.       Even though you may not have a background in computer

 science, systems administration, or forensic computer examination, how many of you have

 had some sort of formal computer training?

                   —         What kind of formal training?

                         RESPECTFULLY SUBMITTED, this the 12th day of April, 2021.

                                              WILLIAM T. STETZER
                                              ACTING UNITED STATES ATTORNEY

                                              s/ Stephanie L. Spaugh
                                              Special Assistant United States Attorney
                                              NC Bar Number: 47877
                                              United States Attorney’s Office
                                              227 West Trade Street, Suite 1650
                                              Charlotte, North Carolina 28202
                                              Telephone: (704) 344-6222
                                              Stephanie.spaugh@usdoj.gov




                                    8
      Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 8 of 9
                             s/ Cortney S. Randall
                             Assistant United States Attorney
                             NC Bar Number: 31510
                             Attorney for the United States
                             United States Attorney’s Office
                             227 West Trade Street, Suite 1650
                             Charlotte, North Carolina 28202
                             Telephone: 704.344.6222
                             Fax: 704.344.6629
                             cortney.randall@usdoj.gov




                              9
Case 5:20-cr-00088-KDB-DSC Document 26 Filed 04/12/21 Page 9 of 9
